            Case 1:20-cv-00242-RC Document 116 Filed 03/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF VIRGINIA, et al.,                 :
                                                  :
       Plaintiffs,                                :      Civil Action No.:      20-242 (RC)
                                                  :
       v.                                         :      Re Document Nos.:      29, 74, 100
                                                  :
DAVID S. FERRIERO,                                :
                                                  :
       Defendant,                                 :
                                                  :
       v.                                         :
                                                  :
ALABAMA, et al.,                                  :
                                                  :
       Intervenor-Defendants.                     :


                                             ORDER

                     GRANTING DEFENDANT’S MOTION TO DISMISS;
         GRANTING INTERVENOR-DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT;
                DENYING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, the Archivist’s motion to dismiss (ECF No. 29) is GRANTED;

Intervenors’ motion for summary judgment construed as a motion to dismiss (ECF No. 74) is

GRANTED; and Plaintiffs’ motion for summary judgment (ECF No. 100) is DENIED. In

addition, Intervenors’ unopposed motion to consolidate hearings (ECF No. 88) is DENIED; the

Archivist’s motion to stay summary-judgment briefing (ECF No. 104) is DENIED; and amici’s

motions for leave to file amicus briefs (ECF Nos. 31, 40, 44, 48, 51, 61, 66, 68, 73, 90, 91, 94,

96, 108) are GRANTED.

       SO ORDERED.
        Case 1:20-cv-00242-RC Document 116 Filed 03/05/21 Page 2 of 2




Dated: March 5, 2021                               RUDOLPH CONTRERAS
                                                   United States District Judge




                                      2
